IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 08-40733
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

LARRY JOSEPH, JR.,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:04-CR-26-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Larry Joseph, Jr., federal prisoner # 10774-078, was sentenced to 151
months in prison following his plea of guilty to possession with the intent to
distribute more than five grams, but less than 50 grams, of cocaine base (crack).
Following amendments to the Sentencing Guidelines that lowered the offense
levels for crack cocaine offenses, the district court granted a motion by Joseph




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40733

pursuant to 18 U.S.C. § 3582(c)(2) and reduced his sentence to 130 months,
which was at the bottom of the amended guidelines range.
      Joseph now appeals, arguing that the district court’s failure to consider the
18 U.S.C. § 3553(a) factors or a sentence below the amended guidelines range
when it resentenced him violated United States v. Booker, 543 U.S. 220 (2005),
and Kimbrough v. United States, 552 U.S. 85 (2007).
      Joseph’s arguments are foreclosed in light of our recent decision in United
States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed
(Sept. 21, 2009) (No. 09-6657).
      Accordingly, the judgment of the district court is AFFIRMED, the
Government’s motion for summary affirmance is GRANTED, and the
Government’s motion for an extension of time to file a brief is DENIED.




                                        2